Citation Nr: 1230025	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to April 25, 2001, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to November 1960 and from April 1966 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board last remanded this issue to the RO, via the Appeals Management Center (AMC) in July 2011.  It is now back before the Board for appellate consideration.  


FINDING OF FACT

Prior to April 25, 2001, the Veteran was not unable to secure and follow a substantially gainful occupation due solely to disabilities for which service connection had been established.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 25, 2001, for award of TDIU, have not been met.  38 U.S.C.A. §§ 3.340, 3.341, 4.16, 4.19, 3.102, 3.400 (2011); 38 C.F.R. §§ 1155, 5107(b), 5110 (West 2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
In this case, the RO sent letters to the Veteran in July 2004 and in August 2005 informing him that it was working on his appeal as to an earlier effective date for grant of TDIU.  Those letters informed him of his and VA's respective duties in obtaining evidence.  They also informed him of the requirements for TDIU.  Those letters did not provide any notice as to how effective dates are assigned.  No other standalone notice letter provided information as to how effective dates are assigned.  In his September 2007 substantive appeal, the Veteran contended that TDIU should have been effective in March 1995 stating that this is the date that he applied for the benefit.  

From the September 2007 statement, the Board concludes that the Veteran had actual knowledge that the date of receipt of his claim could be the effective date for award of TDIU.  He was provided sufficient notice as to what had to be shown for an award of TDIU.  A reasonable person would understand that the benefit could not be awarded until the requirements for entitlement to the benefit had been met.  The Board thus finds that VA provided the Veteran with notice of part of what determines the award of TDIU, including the effective date of the award,  i.e. the requirements for award of TDIU; and that he had actual knowledge that the other factor in determining the effective date was the date of claim.  

Additionally, he argued through his representative in a February 2010 Brief for an earlier effective date citing to the statute and regulation that addresses the requirements for assigning effective dates.  Finally, during the December 2007 hearing before the undersigned, the Veteran argued as to when he first became unemployable, contending that this was prior to 1995.  

From these facts, the Board concludes that to the extent that VA did not provide the Veteran with sufficient notice as to how effective dates are assigned, such error did not result in prejudice to the Veteran and further notice would serve no useful purpose in this case.  See generally Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (addressing the rule of prejudicial error in the context of claims for VA benefits).  The Veteran has demonstrated a working knowledge of what needs to be shown to establish an earlier effective date for TDIU in this case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and all identified records of treatment by non-VA providers.  VA afforded the Veteran examinations in June 2001 and June 2004.  In both examination reports, the examiner provided a detailed description of the Veteran's disabilities and considered the history of his disabilities; both examination reports included an analysis to support the conclusions of the respective examiner as to the effect of the Veteran's service-connected disabilities on his employability.  The opinions are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).   

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Earlier Effective Date

Service connection for coin lesion of the right middle lung lobe was granted in a February 1979 rating decision and a noncompensable disability rating was assigned effective February 1979.  In February 1995, the Veteran filed a claim for an increased rating for that condition.  In an August 1995 rating decision, the RO increased the rating to 10 percent, effective February 1995.  He appealed that decision to the Board.  In his substantive appeal of that decision, received by the RO on December 22, 1995, he requested a total disability rating .  During July 1998 testimony before a Veterans Law Judge, he explained that he had been unable to work since undergoing lung surgery.  That Veterans Law Judge is no longer employed by the Board and the Veterans Law Judge who took testimony on the relevant issue in December 2007 is adjudicating this appeal.  See 38 C.F.R. § 20.707 (2011).

Following that hearing, the Board remanded issues that have since been adjudicated and are not now before the Board.  The Board also referred to the RO the issue of whether TDIU was warranted.  In a November 2004 rating decision, the RO granted TDIU and assigned an effective date in March 2004.  In an August 2005 rating decision, the RO changed the effective date to April 25, 2001.  The Veteran contends that an effective date earlier than April 25, 2001 is warranted because he filed his claim in 1995 and because he has been unemployable since that time.  The Board now turns to the law and regulations governing effective dates for award of benefits, and the criteria for entitlement to TDIU.  It then discusses that law applied to the relevant facts of this case.  

Any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by VA, will be considered an informal claim for benefits.  38 C.F.R. § 3.155(a) (2011).  Such communication or action must identify the benefit sought.  Id.  Here, the December 22, 1995 communication meets those requirements as to a claim of entitlement to TDIU and is therefore the date of claim in this case.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The regulation that implements § 5110 states that, unless otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Under 38 U.S.C.A. § 5110(b)(2) the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  As implemented by regulation, the effective date of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2)

A TDIU matter based on an already service-connected condition is an increased rating claim for the purpose of application of 38 U.S.C.A. § 5110(b)(2).  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise (in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation).  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521  . 

TDIU may be granted, where the schedular rating is less than total, if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such a single service-connected disability the disability is ratable at 60 percent or more, or if there are two or more such disabilities, at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-scheduler consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In order to be awarded TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.  

Prior to April 25, 2001, service connection had been established for residuals of a right ankle fracture, rated as 10 percent disabling from April 1978; residuals of frozen feet, rated as 10 percent disabling from April 1978; status post right middle lobectomy for benign cyst with right thoracotomy scar, rated as 10 percent disabling from February 1995.  Conditions which have never been service connected and for which service connection has been denied in now final decisions include the following:  Chronic obstructive pulmonary disease (COPD) and emphysema, alleged tuberculosis, hemorrhoids, and sebaceous cysts in remission.  The total disability rating prior to April 25, 2001 was no higher than 30 percent.  

Although service connection was established on April 25, 2001 for residuals of fractured vertebra of the lower back and pinched nerve, and rated as 60 percent disabling from that time, disability due to that condition cannot be the basis for TDIU prior to that date because it is only service-connected disabilities that can support an award of TDIU.  Similarly, disability due to status post right middle lobectomy for benign cyst with right thoracotomy scar can be considered but not disability due to the Veteran's COPD and emphysema as service connection has never been established for COPD or emphysema.  

The time period of interest is thus from one year prior to receipt of the December 22, 1995 claim, to April 25, 2001.  The question is whether the evidence is at least in equipoise, as to whether it shows that at any time from December 22, 1995 to April 25, 2001, the Veteran was unable to secure and follow a substantially gainful occupation solely as a result of his service connected right ankle fracture, residuals of frozen feet, and status post right middle lobectomy for benign cyst with right thoracotomy scar, either acting alone or together.  

The evidence does not show that the Veteran's right ankle fracture or residuals of frozen feet resulted in unemployability.  There are records of treatment for his respiratory symptoms, but those records, for example notes from September and November1995, January 1996, April 1996, June 1998, and August 1998 refer to his COPD as his pulmonary disability, noting only as a matter of history, if at all, that he had lobectomy for a cyst.  A June 1997 consultation sheet addresses pulmonary function testing, stating that the Veteran had moderate restrictive disease and the clinician could not rule out a component of mild to moderate obstructive disease.  As to the surgical removal of the cyst from his lung, the references are to the history of the surgery.  

During this period he also had numerous visits to clinics at military facilities (the Veteran is retired from the military) for orthopedic and neurologic symptoms attributed to his low back condition.  For example. September 1998 neurology notes indicate a follow up of chronic back pain, left lower extremity pain and numbness, severe COPD and history of right lung lobectomy for a cyst six years earlier.  

During the January 1998 Board hearing, the Veteran referred to the 1991 surgery to remove the lesion of his right middle lobe in the following manner:  

As a result of that surgery, I became totally disabled.  I was in business.  I had my own construction company, my brother and I, and as a result of this surgery, I was required to sell, basically give away the equipment because we were unable to work it.  At this point, I'm still unable to do much.  

He also testified that he had no other problems in 1991 that rendered him unable to work.  Additionally he testified that in 1990 he had chest pains and thought he was having heart problems.  A physician found the cyst, removed it, and his chest pains stopped after the surgery.  

In January 2000 the Veteran underwent a VA pulmonary examination.  This was followed by additional reports regarding pulmonary function testing.  In November 2000 the medical professional who conducted the January 2000 examination provided an expert opinion that there was no relationship between the "hemartoma" (spelling in the original document) that was resected and his COPD.  He stated that the Veteran's symptoms were due to his COPD.  The Board notes that the word "hemartoma" is  what is found in the opinion.  The examiner referred to this as a "congenital malformation."  Given that the only other pulmonary condition noted in the record (besides COPD and emphysema) is the cyst, the Board concludes that regardless of the word used, the examiner was referring to the cyst.  

In June 2001, he underwent a thorough general medical examination.  Although the examiner did not have the claims file for review he obtained a history of the Veteran's disabilities from the Veteran.  This included the Veteran's report that shortly after the right lung cyst was removed, he developed shortness of breath and was diagnosed with emphysema.  He reported that sold his construction business because of the physical activity required and because of the smoke and dust inherent to the business.  He reported that he then attempted to sell cars but was unable to so because of the extent of standing and walking involved.  He reported that he injured his knee in June 2000 but had no current problems so long as he avoided prolonged standing and deep squats.  

Following physical examination, the medical professional diagnosed hernia, bilateral foot pain secondary to cold injury, decreased sensation, paresthesia of his feet secondary to cold injury, and osteoarthritis of the lumbar spine and ankle secondary to trauma and cold injury.  The examiner also addressed the Veteran's employability, as follows:  

It was asked about employability of this veteran as to a medical opinion - at this time, it is my medical opinion that this veteran does not appear to be employable for any gainful employment.  He had a very difficult time in sitting during this examination for any duration of time and it is quite obvious that he is unable to do any physical labor due to his musculoskeletal condition that he has at this time.  

The evidence just described encompasses the period of time prior to the effective date that is currently in place for the TDIU and shortly thereafter.  This evidence shows that he was unable to engage in physical labor due to musculoskeletal disability and that he was unable to sit for long periods which the Board finds reasonable to understand as in inability to engage in sedentary employment.  From the examination findings the only condition that caused the inability to sit for extended periods was his low back condition.  This determination is supported by testimony from the Veteran, discussed later in the instant document.  

The next evidence that addresses his employability is a June 2004 general medical examination report.  With regard to his respiratory condition, the examiner stated that there was no change from the previous examination and noted that he had some dyspnea on exertion, especially with climbing two flights of stairs.  With regard to the lobectomy, the examiner stated "[d]uring the surgical procedure, they took out a rib and now he occasionally suffers from left shoulder pain intermittently.  The veteran has no other residuals with regard to the thoracotomy."  With regard to his ankle, the veteran reported that he had limited motion and pain of the ankle, with the pain generally of 6 out of 10 severity but with exacerbation from prolonged walking it went to 10 out of 10.  Most of the report addressed his low back.  Addressing his employability, the examiner stated as follows:  

The veteran has been unemployed/retired since 1992.  The veteran does not plan to undertake any employment.  His lumbar spine condition affects his physical and sedentary employment to a limited extent.  With accommodation and with a TENS unit being in place, it is likely that he may be able to pursue sedentary employment.  His ankle condition affects his physical employment but not sedentary work.  vet (sic) has severe COPD with past significant history of smoking and left lobectomy which affects his physical and sedentary employment to a significant extent.  

The RO denied his claim for TDIU in an August 2004 rating decision.  On August 12, 2004 it mailed a letter to the Veteran noting that the Veteran had disagreed with the 60 percent rating it assigned for his back condition in a March 9, 2004 rating decision.  The Veteran replied in an August 21, 2004 letter, stating that he was primarily disagreeing with the effective date of the award and the fact that the letter did not address the issue of unemployability.  

Referring to the August 4, 2004 decision he indicated his disagreement with the ROs analysis as to why TDIU was not warranted.  He provided the following argument:  

How can anyone determine that COPD affects sedentary employment to a significant extent while a lumbar spine condition affects sedentary employment to a limited extent.  The spinal condition prevents me from sitting while COPD requires it.  These findings appear to be based solely on a C&P examination conducted on 28 June 04 which are in total contradiction of the opinion of the physician whose opinion was quoted in your denial of the claim dated Aug 22, 2001.  If COPD was my only problem I could function in a sedentary position. 

After noting the reasons that the RO denied the claim and what the examiner stated in an August 2001 report, the Veteran stated "[m]y back is the reason for my unemployability and it is service connected and was service connected when I applied in March 1995."  

During the hearing before the undersigned, the Veteran testified that the primary reason he is unemployed is his back condition.  He testified that he is unable to sit or stand or engage in prolonged standing.  He testified that his back condition began in 1992 and progressed until early 1995 when it stabilized.  

In July 2011, the Board remanded this issue for referral to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis for the period prior to April 25, 2001.  The Director denied TDIU on an extraschedular basis.  

After reviewing all of the relevant evidence of record, the Board concludes that the preponderance of evidence is against a finding that the Veteran was unable to secure and maintain substantially gainful employment prior to April 25, 2001 due solely to disabilities for which service connection had been established.  

First, the evidence tends to show that the respiratory disability suffered by the Veteran was COPD and that the only effect of the lobectomy was occasional shoulder pain.  This is shown by the November 2000 expert opinion and later, by the medical history section of the April 2004 report.  Thus, to the extent that his respiratory disability affected employability, the effect was due to a nonservice-connected disability; his COPD.  In making this determination the Board has not  ignored the sentence in the June 2004 opinion that the Veteran "has severe COPD with past significant history of smoking and left lobectomy which affects his physical and sedentary employment to a significant extent."  The mention that he had a left lobectomy cannot be reasonably viewed as more than a description and must be considered in the context of the medical history report indicating that he suffered only from occasional left shoulder pain and considered in light of the earlier opinion that explained that his respiratory symptoms were due to COPD with no contribution from the cyst excision.  Second, his own report during the December 2007 Board hearing tends to show that the respiratory disability did not prevent him from following a substantially gainful occupation; at most it restricted the amount of physical activity.  

By his own statement, he was limited in sitting for long periods by his low back disability.  But as service connection for that disability was not established until April 25, 2001, it was a nonservice-connected disability prior to that time.  For that reason, the Veteran's testimony is evidence against granting an effective date earlier than April 25, 2001 for TDIU.  

As to the bilateral feet cold injury and right ankle disabilities, neither the Veteran's statements nor any other evidence of record are favorable to a finding that those disabilities rendered him unable to secure and follow a substantially gainful occupation.  There is no evidence that those conditions kept him from sedentary employment.  If those disabilities rendered him unemployable it does not follow that all of his reports as to why he was unemployable or had difficulty working would be with regard to either his respiratory condition - being unable to be around smoke and dust - and his low back disability - being unable to sit in one position for extended periods, but without mention of the ankle or cold injury disabilities.  

Thus, to the extent that the Veteran was unable to secure and follow a substantially gainful occupation prior to April 25, 2001, the preponderance of the evidence shows that this was due to his low back condition and his COPD; two conditions that were not service-connected disabilities at that time.  The preponderance of the evidence also shows that his bilateral feet cold injury residuals, his right ankle fracture residuals, and residuals of his thoracotomy did not prevent him from securing or following a substantially gainful occupation prior to April 25, 2001.  Because the preponderance of the evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities prior to April 25, 2001, TDIU cannot be granted for any period prior to that date.  The date entitlement arose was April 25, 2001, when he was awarded service connection for his low back disability; a date later than the date of his claim.  For these reasons the appeal must be denied.  There is no reasonable doubt to be 

(CONTINUED ON NEXT PAGE)

resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to April 25, 2001, for award of TDIU, is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


